UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6515


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DEMETRIC HOCKADAY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:05-cr-00220-BR-1)


Submitted:    May 21, 2009                    Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetric Hockaday, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Demetric Hockaday appeals the district court’s order

denying    his       motion    for     sentence       reduction     under     18    U.S.C.

§ 3582(c)(2) (2006).            Hockaday contends that he was entitled to

a   reduction        under      Amendment       706    of     the    U.S.     Sentencing

Guidelines       Manual       (“USSG”),    which       lowered      the    base    offense

levels    for    drug     offenses      involving      cocaine      base.         See    USSG

§ 2D1.1(c) (2007 & Supp. 2008); USSG App C. Amend. 706.                             Because

Hockaday was sentenced on the basis of his status as a career

offender, we find that the district court did not abuse its

discretion in denying Hockaday’s motion.                      See United States v.

Sharkey,       543    F.3d     1236,    1238-39       (10th    Cir.       2008);    United

States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008); United

States v. Thomas, 524 F.3d 889, 889-90 (8th Cir. 2008). *

               Accordingly,      we     affirm    the       district      court’s       order

denying relief.           United States v. Hockaday, No. 5:05-cr-00220-

BR-1 (E.D.N.C. Mar. 12, 2009).                  We also deny Hockaday’s motion

to appoint counsel.            We dispense with oral argument because the

facts    and    legal     contentions      are    adequately        presented       in    the

     *
       Insofar as Hockaday suggests that he was entitled to a
full resentencing, his claim is foreclosed by our decision in
United States v. Dunphy, 551 F.3d 247, 251 (4th Cir. 2009)
(holding that § 3582(c)(2) proceedings “do not constitute a full
resentencing of the defendant”) (internal quotation marks and
citation omitted), petition for cert. filed, 77 U.S.L.W. 3559
(U.S. Mar. 20, 2009) (No. 08-1185).



                                            2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3